                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew 's Plaza
                                                     New York, New York   /000'77,::::~~=::::=====:::====i
                                                                            ·1r .
                                                                                ·i USDCSDNY
                                                     January 28, 2020          flDOCUtiIB'N!              .
BYECF

Honorable Sidney H. Stein
United States District Judge
                                                                                rf ELPCTROf-,;I('..AlLY F1LBD :
                                                                               i-~DOC#:
                                                                                ?J.DATE
                                                                                ~ji;·i:t..,~ .
                                                                                                    ·., __...,._ _
                                                                                               f1WI):
                                                                                                ,w, • •
                                                                                                          ihiJ:oio_::
                                                                                                          .
                                                                                                                      I
                                                                                                              -~=:t=:: ~·::   -
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Gilbert Oliver, et al., 19 Cr. 568 (SHS)

Dear Judge Stein:

        The Government respectfully writes to request a one-week adjournment of the pre-trial
filing deadlines in the above-captioned case. The trial in this matter is scheduled to commence on
March 2, 2020. Under the Court's current schedule, the parties are required to file a request to
charge, motions in limine, and voir dire by February 4, and any oppositions to the motions in limine
by February 11.

       Both defendants have indicated a desire to plead guilty in advance of trial. A change of
plea hearing is currently scheduled for defendant Hugho Witter on February 6 at 4:30 PM. Counsel
for defendant Gilbert Oliver and the Government are in negotiations regarding a plea offer
extended by the Government, that is likely to resolve pre-trial, but may not resolve before the
February 4 filing deadline. The requested extension will permit the parties time to resolve these
outstanding issues promptly, mooting the need for the filing deadlines, and conserving the parties '
and the Court's resources.

        Defense counsel for Hugho Witter and Gilbert Oliver both consent to the Government' s
request.




        [Continued]
             Wherefore, the Government respectfully requests that the Court grant a one-week
adjournment of the February 4 and 11 filing deadlines in this matter.

                                                    Respectfully,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney

                                          By:        Isl
                                                    Sarah Mortazavi
                                                    Assistant United States Attorney
                                                    (212) 637-2520


CC:    Ezra Spilke, Esq . (by ECF)
       Kenneth J. Montgomery, Esq. (by ECF)

                                                                                        JJ
                                                                                  H. STEIN
                                                                               U.S.D.J.




                                                2
